Citation Nr: 1133683	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for cognitive disorder due to traumatic brain injury (TBI) with mild stuttering, status post motor vehicle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to December 1991 and from October 2001 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2007 of the above Department of Veterans (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected cognitive disorder due to TBI with mild stuttering, status post motor vehicle accident is more disabling than the current evaluation reflects.  The Veteran's cognitive disorder is currently rated as 50 percent disabling under DC 9304 for dementia due to head trauma.  See General Formula for Mental Disorders, 38 C.F.R. § 4.130.  

During the course of the appeal, however, the regulations contemplating TBI were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  As provided by the VA Fast Letter issued in October 2008 (Fast Letter 08-36; October 24, 2008), claims received by VA before October 23, 2008 that are not yet final should be rated under the old criteria for periods prior to October 23, 2008, but under the old or the new criteria, whichever are more favorable, for periods beginning on October 23, 2008.  Thus, in this case, as the Veteran's claim was received prior to the effective date of the new criteria, and such claim was not final as of October 23, 2008, the Board must rate the claim as directed by the October 2008 VA Fast Letter.

Significantly, a complete and thorough review of the claims file indicates that the Veteran has not been furnished with the new rating criteria for residuals of TBI.  Thus, he has not had the opportunity to elect review of his appeal pursuant to these regulatory changes.  Accordingly, the Board finds that the Veteran is entitled to evaluation of his appeal under the new criteria as well and that, therefore, a VA TBI examination is in order.  The new VA examination should be of sufficient scope so as to address any of the potential residuals of a TBI as contemplated by DC 8045.  [Of importance to the Board in this regard is the fact that, in addition to receiving a compensable rating for his cognitive disorder, he is also currently service-connected for headaches rated as 30 percent disabling; mild left hemiparesthesia, rated as 20 percent disabling; and multiple skull fractures rated as noncompensable.]  

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the new criteria contemplating residuals of TBI as described in 38 C.F.R. § 4.124a, DC 8045 (2010).  

2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment or evaluation of his cognitive disorder, and to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The Board is particularly interested in records of pertinent treatment or evaluation that the Veteran has undergone since April 2007.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

3.  Then, schedule the Veteran for a VA TBI examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should describe all current manifestations of TBI, clearly indicating which are supported by objective evidence, and which are purely subjective.

All opinions provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full  

4.  After completing the requested action, readjudicate the issue of entitlement to an increased disability rating for service-connected cognitive disorder with due to TBI with mild stuttering, to include consideration of the revised TBI rating criteria in accord with VA Fast Letter 08-36, as appropriate.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response. 
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

